Citation Nr: 0114007	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for mental and neurological 
deficits, chest congestion, and joint pain, alleged as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from July 1987 to July 1990 and 
from October 1990 to May 1991.  The appellant is the 
veteran's father and conservator.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a February 1998 statement, the appellant withdrew his 
request for a personal hearing at the RO.  In June 2000, the 
appellant requested a hearing before a member of the Board in 
Washington, DC.  However, the appellant and the veteran 
failed to report for the hearing scheduled in March 2001.  

In a July 1997 statement, the appellant stated that the 
veteran had recurring skin rashes, stomach problems, and a 
sleep disorder, which he alleged were manifestations of an 
undiagnosed illness associated with the veteran's period of 
service in Southwest Asia.  The matter is referred to the RO 
for the appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist also includes obtaining 
records of relevant VA medical treatment.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(c)).  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

The Board finds that a remand is required in this case for 
compliance with the new provisions in the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

In a July 1998 statement, the appellant indicated that the 
veteran had received VA treatment since 1994 for various 
symptoms or disorders alleged to be manifestations of an 
undiagnosed illness.  Records of this treatment have not been 
associated with the claims folder.  Pursuant to the VCAA, a 
remand is required to obtain those records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  The Board notes that records of treatment prior to 
the veteran's January 1995 fall would be of particular 
interest concerning his claim for mental and neurological 
deficits.  However, the RO should attempt to secure the 
complete records as subsequent treatment may be relevant to 
one of the appellant's other claims.   

In addition, in the July 1996 notice of disagreement, the 
appellant stated that the veteran had received treatment for 
joint pain at St. Luke's Hospital in Tempe, Arizona.  Review 
of the claims folder reveals only X-ray reports dated in 
January 1994.  A remand is required under the VCAA to secure 
additional records, if any.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant in 
writing and ask that he provide copies of 
records of the veteran's treatment for 
joint pain at St. Luke's Hospital in 
Tempe, Arizona.  The RO should advise the 
appellant that, in the alternative, he may 
complete a release of medical information 
so that the RO may obtain such records.  
If the appellant provides a completed 
release, the RO should attempt to obtain 
the records as provided by law. 

2.  The RO should attempt to secure the 
veteran's complete VA medical records as 
provided by law.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4. Thereafter, the RO should readjudicate 
this claim.  If the disposition remains 
unfavorable to the veteran and appellant, 
the RO should furnish the appellant and 
his representative a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

